OPINION OF THE COURT
Per Curiam.
The respondent acknowledges that he entered a plea of guilty on November 6, 2008, before United States Magistrate Judge E. Thomas Boyle to one count of wilfully filing a false tax return, in violation of 26 USC § 7206 (1), a federal felony. He was sentenced on January 6, 2010, by United States District Judge Sandra J. Feuerstein to a period of five years’ probation, with the first six months to be served under home confinement with electronic monitoring, restitution in the sum of $39,330, and a fine in the sum of $5,000.
The respondent acknowledges that he was suspended by order of this Court dated April 30, 2010 (2010 NY Slip Op 70092[U]), and that the Grievance Committee for the Tenth Judicial District (hereinafter the Grievance Committee) served him with a verified petition setting forth two charges of profes*243sional misconduct arising out of his conviction. He concedes his inability to successfully defend himself on the merits of those charges.
The respondent avers that his resignation is freely and voluntarily tendered and that he is not being subjected to coercion or duress by anyone. He has discussed his decision to resign with persons whose advice and counsel he respects and is fully aware of the implications of the submission of his resignation, including being barred by Judiciary Law § 90 and the Court Rules from seeking reinstatement for at least seven years.
The respondent’s resignation is submitted subject to any application which could be made by the Grievance Committee for an order directing that he make further restitution and that he reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a). The respondent acknowledges the continuing jurisdiction of the Court to make such an order, which could be entered as a civil judgment against him, and he specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee asserts that the respondent’s tendered resignation complies with the requirements of 22 NYCRR 691.9, and recommends its acceptance.
Inasmuch as the proffered resignation complies with the requirements of 22 NYCRR 691.9, it is accepted, and, effective immediately, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law. The disciplinary proceeding authorized by order of this Court dated April 30, 2010, is discontinued in light of the respondent’s resignation.
Prudenti, P.J., Mastro, Rivera and Lott, JJ., concur.
Ordered that the resignation of Louis J. Milone, Jr., admitted under the name Louis John Milone, Jr., is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Louis J. Milone, Jr., admitted under the name Louis John Milone, Jr., is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Louis J. Milone, Jr., admitted under the name Louis John Milone, Jr., shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Louis J. Milone, Jr., admitted under the name Louis *244John Milone, Jr., is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Louis J. Milone, Jr., admitted under the name Louis John Milone, Jr., has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f); and it is further,
Ordered that the disciplinary proceeding authorized by decision and order on application of this Court dated April 30, 2010, is discontinued.